211 F.2d 809
ROSENv.CAIN et al.CAIN et al.v.ROSEN.
No. 11947.
No. 11948.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1954.
Decided April 15, 1954.

Mr. Stanley H. Kamerow, Washington, D. C., with whom Mr. Allan L. Kamerow, Washington, D. C., was on the brief, for appellant in No. 11947 and appellee in No. 11948.
Mr. William H. Clarke, Washington, D. C., for appellees in No. 11947 and appellants in No. 11948. Mr. Richard W. Galiher, Washington, D. C., entered an appearance for appellees in No. 11947 and appellants in No. 11948.
Before WILBUR K. MILLER, PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
The appellees in No. 11,947 sued for specific performance of a contract with the appellant by the terms of which the latter agreed to sell them a "proprietary lease" on a unit in a co-operative apartment house owned and operated by a corporation which he controlled.


2
Appellant resisted on the ground that a condition precedent — approval of the purchasers by the corporation's directors — had not been met. It appeared, however, that, at or about the same time, he had sold to the female appellee a lease on an adjoining apartment without board approval. He said, "* * * I thought I knew enough of Mrs. Cain to approve her without the board * *."


3
The District Court correctly concluded that appellant's defense was based on an insubstantial technicality. The corporation was his alter ego. The judgment decreeing specific performance is affirmed.


4
The second appeal, No. 11,948, is from the trial court's refusal to give the purchasers judgment against Rosen for their counsel fee. We cannot say this refusal was an abuse of discretion.


5
Affirmed on both appeals.